

EXHIBIT 10.2


THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This Third Amendment (the “Third Amendment”) to the Executive Employment
Agreement between Babcock & Wilcox Enterprises, Inc. (the “Company”) and Henry
Bartoli (the “Executive”) dated November 19th, 2018 is made and entered into
this 5th day of November 2020 (the Effective Date”).


RECITALS


WHEREAS, the Company and Executive desire to (i) extend the term of employment
of the Executive provided in Section 3 of the Executive Employment Agreement,
and (ii) transition Executive’s role with the Company from Executive to
Consultant, on the terms and conditions specified in this Third Amendment; and


WHEREAS, the Company and Executive desire to set forth in writing their
understandings and agreement with respect to such matter.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the Company’s continued
employment of the Executive, the mutual promises hereinafter set forth, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intended to be legally bound, agree to
the following revisions to the Executive Employment Agreement:


(3) TERM OF EMPLOYMENT – In line 3, replace “the second anniversary of the
Commencement Date” with “December 31, 2020”.


(20) CONSULTING AGREEMENT – Add a new Section 20 “Consulting Agreement” that
reads as follows: “Effective January 1 2021, Executive and Company will enter
into a Consulting Agreement under which Executive will provide consulting
services to Company in accordance with the terms of the Consulting Agreement,
which is attached hereto as Exhibit A.”


Except as set forth above, nothing in this Third Amendment shall be deemed to
alter, amend, or modify any other provisions of the Executive Employment
Agreement.


IN WITNESS WHEREOF, the parties hereto have agreed to and have executed this
Third Amendment on the Effective Date.


 
 
 
 
EXECUTIVE:
 
BABCOCK & WILCOX ENTERPRISES, INC.
/s/ Henry E. Bartoli
 
By:
/s/ Kenneth M. Young
Henry E. Bartoli
 
Name:
Kenneth Young
 
 
Title:
Chairman and Chief Executive Officer





